*395Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered November 14, 2002, denying the petition and dismissing the proceeding brought pursuant to CPLR article 78 to annul respondents’ denial of petitioner’s application for successor tenancy status, unanimously affirmed, without costs. The record evidence establishes that for approximately two years, while petitioner lived in the subject apartment, she obtained electricity illegally through an unauthorized tap line running from the apartment to a basement distribution panel, and in so doing created a danger to other tenants. This constituted an “Unacceptable activity” within the meaning of 28 RCNY 24-01 and accordingly sufficed as a ground for the denial of petitioner’s application for successor tenancy status (see 28 RCNY 24-05 [a]).
Petitioner’s remaining arguments are unavailing. Concur— Mazzarelli, J.P., Marlow, Ellerin, Gonzalez and Catterson, JJ.